Title: From George Washington to John Sullivan, 4 April 1781
From: Washington, George
To: Sullivan, John


                        
                            Dr Sir,
                            New Windsor April 4th 1781.
                        
                        Inclosed are my remarks on the report you were pleased to transmit me—They are made pursuant to the request
                            contained in your letter of the 9th Ulto—Where I have been unfortunate enough to differ in sentiment from the Committee I
                            have, in as concise a manner as I was able, assigned my reasons for it; if there is weight in them, I have no doubt of
                            their being attended to—if there is not, it would be improper they shd—My principal wish is a speedy
                            decision.
                        I have been favoured with your letter of the 27th past giving an acct of Genl Greenes action with Ld
                            Cornwallis—I thank you for it—I have since heard from Genl Greene—& wish the Southern States may not be in a
                            perilous situation—reinforced as the Enemy are by 15 or 1600 Men under Genl Philips. With great esteem & regard I
                            am. Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    